COLEMAN, J.
This is a creditors’ bill filed by appellants against Samuel M. Buster, their debtor, and the other respondents, who it is averred are the fraudulent grantees of certain lands conveyed to them by the said debtor. The bill charges that the consideration expressed in the deed of conveyance was simulated; that there was in fact no consideration paid, that it was made with the intent to defraud complainants, and that the grantees knowfingly participated in the fraud. At the final hearing the court rendered a decree in favor of the defendants, and dismissed complainants’ bill. The assignments of error relate to the ruling of the court in admitting certain testimony, in its action in permitting the defendant, Samuel M. Buster, to file a plea of infancy after the cause had been submitted for final decree, without notice to complainants, and to the final decree of the court, dismissing complainants’ bill.
Under our liberal system of chancery practice, parties are allowed to amend the pleadings at any time before submission for final decree, that may be necessary to promote the ends of justice and to prevent injury, subject only to the limitations and conditions provided in section 3449 of the Code of 1886 ; and it would not be reversible error for the court to set aside a submission and allow such amendments after submission and before final decree, protecting by appropriate orders the interests of the adverse party. The power of the court and its discretion in allowing amendments do not authorize such amendments to be made against the consent of the adverse party after submission of the cause for final decree, unless the submission be first set aside, of which notice should be given. The court erred in allowing the respondent Samuel M. Buster to file a plea of infancy after the cause had been submitted, and then to proceed to render a final decree on such plea, and if the decree of the court cannot be sustained upon other grounds than that of the plea of infancy, it must be reversed.
*581We are of opinion the court erred also in admitting certain evidence, against the objection of the complainants, but this error will not reverse the cause unless the decree is dependent upon the evidence erroneously admitted. The question then is, if the plea of infancy be stricken out, and all the illegal testimony be excluded, was the decree right, upon the issues of constructive a,nd actual fraud? The evidence of disinterested -witnesses establishes the fact that the grantees possessed the means to make the purchase and pay for the land, and that the relation of brother and sister existed between the debtor grantor and his grantees. The grantees owned a two-thirds interest in the land conveyed, and the-grantor debtor, their brother, owned a oner-third interest. The respondents did not live together, and their visits to each other recently before the conveyance were not frequent. One of the complainants testifies, that the sister Nannie M. Buster inquired of him whether Samuel M. Buster was indebted to his firm, and on being notified of the fact, replied that he would “never get the money out of Sam.” This conversation is positively denied by Nannie. M. Buster. The witness who testifies for the complainants is a party'to the suit, and Nannie M. Buster, a party respondent. There are no circumstances in the case, which would justify us in crediting the one more than the other. There is no other material evidence, which tends to show that Nannie M. Buster had any knowledge of the indebtedness of her brother. There is no pretense that Charles C. Buster had any notice of any indebtedness of his brother Samuel M. Buster. These three respondents testify to the bona fieles of the sale and payment of the purchase-money, and that the transaction was completed without any notice on the part of the purchasers, of the indebtedness of Samuel M. Buster to complainants. The burden was on complainants to make out their case. It may be, that so far as Samuel M. Buster is concerned, the court would be justified in the conclusion, that he sold and conveyed with the intent to avoid paying his debt to complainant, but the evidence is reasonably satisfactory, that the respondents Charles Buster and Nannie Buster paid a valuable consideration for the land, and complainants have failed to discharge the burden of establishing a fraudulent intent on their part, in making the purchase.
*582The evidence shows that Samuel M. Buster was a minor at the time he executed the notes to complainants, the foundation of the bill; that prior to that time, his disabilities of minority had been regularly removed by a decree of the chancery court of this State, and that the notes were executed and made payable in the State of Tennessee. The plea of infancy raises the question as to the effect of the decree of the chancery court of this State relieving an infant of his disabilities, upon contracts made and to be performed in Tennessee, when such contracts are sought to be enforced against the minor in this State. We leave the question open. See Code of 1886, §§ 2861, 2363 ; 10 Am. & Eng. Ency. 615 ; State v. Bunce, 65 Mo. 349; Woodward v. Woodward, 11 So. West. Rep. 892; 3 Pickle (Term.) 644.
In so far as the decree of the chancery court dismissed the complainants’ bill absolutely as to Charles C. Buster and Nannie M. Buster, the decree is affirmed. As to Samuel M. Buster, the decree is here modified, so that the same shall be dismissed without prejudice to the right of the complainants to proceed against him for the collection of their said demand as they may be advised. We make this correction to save all questions which might otherwise arise from the decree of the chancery court.
Modified and affirmed.